Case: 09-40701   Document: 00511074129   Page: 1   Date Filed: 04/08/2010




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 April 8, 2010
                                No. 09-40701
                              Summary Calendar                   Lyle W. Cayce
                                                                      Clerk

WILLIE JAMES MCCRAY,

                                          Plaintiff-Appellant

v.

WILLIE HAWKINS, In His Individual Capacity; JOE ALONZO, In His
Individual Capacity; UP OUTLAW, Individually and in his Official Capacity as
Warden; UP MARTINEZ, Individually and in her Official Capacity as Associate
Warden; UP DOTTY, Individually and in her Official Capacity as Case manager
Coordinator; ANGELA L. GENTRY, Individually and in her Official Capacity as
Unit Manager; R. P. SACKETT, Individually and in her Official Capacity as
Case Manager; REBECCA TAMEZ, Individually and in her Official Capacity as
DSCC Administrator; UNKNOWN PARTIES, Unknown USP Beaumont, Texas
Officials in their Individual Capacities; STACEY BUTLER, Inmate; JOHN
MIRERS, Inmate; PERSONS UNKNOWN, unknown USP Beaumont, Texas
Inmates in their Individual Capacities; UP ADUICCI, Individually and in her
Official Capacity as Associate Warden; UNKNOWN OFFICIALS, In their
Individual capacities at FCI Beaumont Medium; FCC BEAUMONT LOW
UNKNOWN OFFICIALS, In their Individual Capacities at FCC Beaumont Low;
FCI BEAUMONT MEDIUM UNKNOWN OFFICIALS, In their Individual
Capacities as Officials,

                                          Defendants-Appellees


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:07-CV-129
   Case: 09-40701       Document: 00511074129 Page: 2             Date Filed: 04/08/2010
                                    No. 09-40701

Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Willie James McCray, federal prisoner # 24599-018, appeals from the
magistrate judge’s denials of his various pretrial motions. McCray consented to
the magistrate judge’s resolution of these motions pursuant to 28 U.S.C. § 636(c).
However, because the magistrate judge’s orders denying those motions are
neither final decisions nor appealable collateral orders, this court lacks
jurisdiction to consider them in this appeal. See 28 U.S.C. § 1291; Davis v. East
Baton Rouge Parish Sch. Bd., 78 F.3d 920, 925-26 (5th Cir. 1996). His appeal
must therefore be dismissed.
       McCray also petitions this court for a writ of mandamus on the grounds
that (1) certain of his pretrial motions were granted initially before the
magistrate judge issued the order denying them and (2) the defendants were
criminally convicted as part of this action and should have already been
sentenced.     Both of McCray’s asserted grounds are erroneous.                    McCray’s
mandamus petition is denied.
       McCray previously filed a similar mandamus petition, which was also
denied. McCray is warned that any future frivolous, repetitive, or otherwise
abusive filings will invite the imposition of sanctions, including dismissal,
monetary sanctions, and restrictions upon his ability to file pleadings in this
court or any other court subject to this court’s jurisdiction.
       APPEAL DISMISSED; MANDAMUS PETITION DENIED; SANCTION
WARNING ISSUED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2